- Telefonica Brasil - 6K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrants name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): TELEFÔNICA BRASIL S.A. TABLE OF CONTENTS Item 1. Press Release entitled “ Telefônica Brasil S.A. – Minutes of the 237th Meeting of the Board of Directors - Deliberation of Interest on Own Capital and Renegotiation of Debenture ”, dated on September 19, 2013 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 237th MEETING OF THE BOARD OF DIRECTORS OF TELEFÔNICA BRASIL S.A. 1. DATE, TIME AND PLACE: September 19th, 2013, at 11h00 a.m., at Company headquarters, located at Av. Eng. Luiz Carlos Berrini, 1376, Brooklin, São Paulo – SP. 2. PRESIDING BOARD: Antonio Carlos Valente da Silva, Chairman of the Board of Directors; Breno Rodrigo Pacheco de Oliveira, Secretary of the Board of Directors. 3. ATTENDANCE: The meeting was attended by the Directors that sign this minute, according to the article 19, paragraph 4 of the Bylaws, representing a quorum required for installation and deliberation. 4. RESOLUTIONS: 4.1. DISTRIBUTION OF INTEREST ON OWN CAPITAL: The Board of Directors approved, by unanimous decision, the proposal of distribution of Interest on Own Capital to the Company’s shareholders, in the amount of R$220.000.000,00 (two hundred and twenty million reais), corresponding to a net value, after deducting the Withholding Income tax, of R$187.000.000,00 (one hundred and eighty-seven million reais), which are imputed to the minimum mandatory dividend of the fiscal year 2013 ad referendum of the General shareholders meeting. The payment of such Interest on Own Capital will be at a date to be defined by the Company’s Board of Directors . The Interest on Own Capital shall be credited individually to shareholders, conform the share positions contained in Company’s records at the end of September 30th, 2013, inclusive. After this date, Company’s share will be considered “ex -Interest on Own Capital ”. 4.2. DEBENTURE OF THE 4th ISSUE, 2nd SERIES - RENEGOTIATION: The Board of Directors considered a proposal for renegotiation, expected to occur on October 15, 2013, of 640,000 (six hundred and forty thousand) Debentures of 4th issue, 2nd Series (code Vivo24), whose original issue amount was R$640,000,000.00 (six hundred and forty million reais), in the following renegotiation conditions: (i) remuneration of 106.8% of the DI rate; (ii) date of the next renegotiation on October 15, 2015; when the Company will reassess the convenience of a new renegotiation or early redemption as provided in Scripture (iii) maintaining the other conditions previously agreed. The interest shall be paid normally on October 15, 2013. The Board of Directors approved the proposal and authorized the Board of Directors of the Company to take the necessary providences to effect the renegotiation and/or early redemption of debentures under discussion for later cancellation and/or resale. Since there was no other business to be transacted, the meeting was closed and these minutes were drawn-up by the Secretary of the Board of Directors, which were approved and signed by the Directors present to the meeting, being following transcribed in the proper book. São Paulo, September 19, 2013. (signatures) Antonio Carlos Valente da Silva – Chairman of the Board of Directors; Santiago Fernández Valbuena – Vice-Chairman of the Board of the Directors; Antonio Gonçalves de TELEFÔNICA BRASIL S.A. Companhia Aberta CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 237th MEETING OF THE BOARD OF DIRECTORS OF TELEFÔNICA BRASIL S.A. Oliveira; Eduardo Navarro de Carvalho; Francisco Javier de Paz Mancho; José Fernando de Almansa Moreno-Barreda; Luciano Carvalho Ventura; Luis Javier Bastida Ibarguen; Luiz Fernando Furlan; Narcís Serra Serra; Paulo Cesar Pereira Teixeira and Roberto Oliveira de Lima. Secretary of the Board of Directors: Breno Rodrigo Pacheco de Oliveira. I hereby certify that this a faithful copy of the minutes of the 237 th meeting of the Board of Directors of Telefônica Brasil S.A., held on September 19 th , 2013, which was drawn-up in the proper book. Breno Rodrigo Pacheco de Oliveira Secretary of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: September 23th, 2013 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
